Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          DETAILED ACTION
REASONS FOR ALLOWANCE
As per Claims 1 and 11, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LEE, Pub. No.: US 2004-0207656; TAYLOR, Pub. No.: US 2013-0198358; MILLET, Pub. No: US 2009-0313484; RAVEENDRAN, Pub. No.: US 2009-0323809) does not teach nor suggest in detail the limitations: 
“A method for generating a video synopsis comprising: segmenting a video file into a plurality of video fragments; extracting moving object information from the plurality of video fragments based on a distributed computing method; determining a plurality of index files corresponding to the plurality of video fragments based on the moving object information; combining the plurality of index files; and generating a video synopsis by: arranging the moving object information based on the combined index file; generating video data of a plurality of frames based on the arranged moving object information; and encoding the video data into the video synopsis”
 

The closest prior art of record LEE does not teach or suggest in detail using a distributed computing method to extract moving object information or combining the plurality of index files.  The prior art is silent as to generating a video synopsis by arranging the moving object information based on the combined index file and generating video data of a plurality of frames based on the arranged moving object information. Finally, the prior art does not teach encoding the video data into the video synopsis as claimed by the Applicant (See [Abstract] and paragraphs [0013-0017] of Applicant’s published disclosure for the enabling portions given priority of 12/8/16).  
LEE only teaches segmenting a video file into a plurality of video fragments, extracting moving object information from the plurality of video fragments and determining a plurality of index files corresponding to the plurality of video fragments based on the moving object information.  The closest NPL LAO (LAO, “Parallel video transcoding using map-reduce-based cloud computing”, 2012) does not include generating a video synopsis by arranging the moving object information based on the combined index file or generating video data of a plurality of frames based on the arranged moving object information.  The NPL is directed toward a distributed computing method for processing video segments but is also silent as to extracting moving object information from the plurality of video fragments and determining a plurality of index files corresponding to the plurality of video fragments based on the moving object information.
 arranging the moving object information based on the combined index file and generating video data of a plurality of frames based on the arranged moving object information. Finally, the claims recite encoding the video data into the video synopsis. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
As per Claim 9, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LEE, Pub. No.: US 2004-0207656; TAYLOR, Pub. No.: US 2013-0198358; MILLET, Pub. No: US 2009-0313484; RAVEENDRAN, Pub. No.: US 2009-0323809) does not teach nor suggest in detail the limitations: 
“A method for generating a video synopsis comprising: segmenting a video file into a plurality of video fragments; extracting moving object information from the plurality of video fragments based on a distributed computing method; obtaining a first moving path sequence for a first section in a first video fragment based on the  obtaining a second moving path sequence for a second section in a second video fragment based on the moving object information; comparing the first moving path sequence and the second moving path sequence; determining a duplicate moving object of the first video fragment and the second video fragment removing the duplicate moving object from the first video fragment or the second video fragment; determining a plurality of index files corresponding to the plurality of video fragments based on the moving object information; combining the plurality of index files; and generating a video synopsis based on the moving object information and the combined index file”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LEE does not teach or suggest in detail using a distributed computing method to extract moving object information or combining the plurality of index files.  The prior art is also silent as to obtaining a first and second moving path sequence for a second section in a second video fragment based on the moving object information, comparing the first moving path sequence and the second moving path sequence, determining a duplicate moving object of the first video fragment and the second video fragment, and removing the duplicate moving object from the first video fragment or the second video fragment as claimed by the Applicant (See 
LEE only teaches segmenting a video file into a plurality of video fragments, extracting moving object information from the plurality of video fragments and determining a plurality of index files corresponding to the plurality of video fragments based on the moving object information. LEE also discloses generating a video synopsis based on the moving object information and the combined index file. The closest NPL LAO (LAO, “Parallel video transcoding using map-reduce-based cloud computing”, 2012) does not include generating a video synopsis by arranging the moving object information based on the combined index file or generating video data of a plurality of frames based on the arranged moving object information.  The NPL is directed toward a distributed computing method for processing video segments but is also silent as to extracting moving object information from the plurality of video fragments and determining a plurality of index files corresponding to the plurality of video fragments based on the moving object information.
Whereas, as stated above, Applicant’s claimed invention states using a distributed computing method to extract moving object information as well as combining the plurality of index files.  The invention also claims obtaining a first and second moving path sequence for a second section in a second video fragment based on the moving object information, comparing the first moving path sequence and the second moving path sequence, determining a duplicate moving object of the first video fragment and the second video fragment, and removing the duplicate moving object from the first video fragment or the second video fragment. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9, 11-19 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481